Mr. Justice Denison
specially concurring.
I concur in the decision but not wholly with what is said concerning McPhee & McGinnity Co. v. The Union Pacific R. Co., 158 Fed. 5, 87 C. C. A. 619, and am not convinced that this case can be distinguished from that. I think, however, that the word “franchise” in the twentieth amendment is used as it so often is, to include rights of way on streets and it follows that it includes such a right of way as that before us now. The McPhee case does not control us; therefore whether it can be distinguished or not, I would reverse this judgment.